Citation Nr: 1144193	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  08-22 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a compensable evaluation for residuals of plantar wart removal of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1979 to December 1981.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).

The issue of entitlement to service connection for a bunion deformity of the left foot has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

The Veteran is seeking entitlement to a compensable evaluation for residuals of plantar wart removal of the left foot.  Based upon its review of the Veteran's claims folder, the Board finds this appeal must be remanded for further evidentiary development.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

A review of the record reveals that additional private medical records relating to the Veteran's residuals of plantar wart removal of the left foot may be available in this matter that have not been obtained.  To that effect, a March 2009 statement from the Veteran's private podiatrist, Dr. B.O., indicates that the Veteran was seen by Dr. O. from February 2009 to March 2009 with regard to his left foot condition.  When VA is put on notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 

(1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The records relating to the treatments rendered by Dr. O. are not in the claims file and appear to be relevant to the evaluation of the Veteran's service-connected residuals of plantar wart removal of the left foot.

Furthermore, the Veteran last underwent a VA feet examination in September 2009.  However, that examination primarily addressed the orthopedic manifestations of the Veteran's left foot disability.  The last VA feet examination addressing the dermatological manifestations of the Veteran's left foot disability, which concerns the issue currently on appeal, was conducted in March 2008.  The Board therefore concludes that an additional VA examination is needed to provide a current picture of the Veteran's service-connected residuals of plantar wart removal of the left foot.  38 C.F.R. §§ 3.326, 3.327 (2011); see also Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Finally, the Veteran submitted in March 2009 medical evidence consisting of the March 2009 statement from Dr. B.O. and VA podiatry treatment records dated from February 2008 to January 2009.  This evidence has not been previously been considered by the RO in adjudicating the issue on appeal.  This evidence is relevant to the issue being addressed in this appeal, and a waiver of RO consideration of this additional evidence has not been received.  Accordingly, the Board must return this matter to the RO for consideration of the additional evidence and issuance of a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2011).

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for his left foot disability.  The RO must then obtain copies of the related medical records that are not already in the claims file, to include all relevant records of treatment rendered by Dr. B.O. from February to March 2009.  

Additionally, regardless of the Veteran's response, the RO must obtain and associate with the claims file all available VA treatment records relating to the Veteran that are not already of record.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and his representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, the Veteran must be afforded a comprehensive examination to determine the severity of his service-connected residuals of plantar wart removal of the left foot.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  The examiner must fully describe the dermatological manifestations of the Veteran's left foot disability and report the frequency/persistence of any findings.  Specifically, the examiner must indicate the presence of any generalized, or localized or episodic cutaneous involvement, or systemic manifestations of the Veteran's left foot disability; and whether the Veteran's service-connected 

residuals of plantar wart removal of the left foot has required systemic medication, such as immunosuppressive retinoids as treatment, and if so, the frequency of such treatment during the past twelve months.  
The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  The RO must readjudicate the Veteran's claim on appeal, taking into consideration any newly acquired evidence submitted without a waiver of RO jurisdiction.  If the benefit on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative, which must address all of the evidence of record since that issue was last adjudicated by the RO.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

